DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to amendment filed on 11/12/2020.  Amended claims 1, 14, 27, 28 and 32, filed on 11/12/2020 are being considered on the merits.  This action is in response to remarks and amendments submitted on 11/12/2020.
In response to the last Office Action: 
Claims 1, 14, 27, 28 and 32 have been amended.
Claim 31 has been canceled.
Claims 1-5, 7-18, 20-30 and 32-33 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 11/12/2020 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's arguments in the applicant’s remarks, on pages 9-12 and filed on 11/12/2020, have been fully considered but they are not persuasive.

Applicant stated: “It was previously pointed out that the concept of de-looping is not being interpreted as intended in the present claims. To clarify this point, independent claims 1, 14, 27 and 28 have been amended to state that: the de-looping comprises converting a looped ownership structure to a liner ownership structure."…, “De-looping facilitates and makes possible calculating the actual beneficial ownership in these complex situations.”…, “It is not disputed that Fleming generally teaches one method of determining ownership. For example, an algorithm of sorts is broadly outlined in column 8, lines 15 to 29. However, this general teaching does not in any way even remotely suggest how an ownership loop can be converted to a linear ownership structure.”…, “Thus, it is submitted that claim 1 is allowable over Fleming and the prior art of record.”
Examiner respectfully disagrees.  Examiner asserts that the aforementioned amended limitations of independent claims 1, 14, 27, 28 and 32, as drafted and given the broadest reasonable interpretation, are disclosed by the cited prior art of Fleming.  In Particular, Fleming discloses in FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner asserts that Fleming discloses in Fig. 3 complex financial ownership relationship for which in Fig. 4 a linear relationship between two entities can be calculated and shown as a linear relationship, as illustrated Fig. 4 shows what Person 1 owns in Company C in a linear de-looped ownership representation.  Further, the reference discloses in Col. 8, lines (30-38) “.... identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; which that to a de-looped ownership. Finally, Fleming discloses in Col. 8, related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. FIG. 4 identifies this new relationship as an edge between Person 1 and Company C with an ontological category of controls. This edge may represent the circled graph structure from FIG. 3 and include an attribute that is automatically determined by analytics in the graph engine, namely a 51% control interest.”
Further details of new claims rejections and provided in the below set forth claims rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7, 9-18, 20, 22-29, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent (US 8,674,993 B1) issued to Fleming et al. (hereinafter referred to as “FLEMING”).
Regarding claim 1 (Currently Amended), FLEMING teaches a method for determining the extent of beneficial ownership of a target business (FLEMING Col. 7, lines (12-18): “…, the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., , and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner interprets the graph nodes to that of businesses or entities and the edges connecting these nodes to that of links of the instant application), comprising: 
populating a database wherein businesses and ownership relationships between the businesses are represented by nodes and links (FLEMING Col. 5, lines (29-31): “Edges may represent relationships and tie a source object to a destination object by means of some semantically meaningful concept, e.g. ownership,….”; and Col. 5, 6, lines (66-67, 1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”, the Examiner asserts that edges are that to links connecting nodes or businesses); 
(FLEMING FIG.2 and Col. 5, lines (66-67) to Col. 6, lines (1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and FIG. 3 and Col. 7, lines (8-11): “…, semantics may be associated with different types of graphs. For instance, a user might query who controls Company C in FIG. 3, yet the graph includes an entire network of ownership relationships”); 
analyzing the query to determine ownership loops (FLEMING FIG. 3, and Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and Col. 8, lines (63-66): “…, the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface”, the Examiner interprets the indirect ownership to that of ownership loops, as depicted in FIG. 3); 
de-looping the ownership relationships, wherein the de-looping comprises converting a looped ownership structure to a linear ownership structure (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and 
Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; and
Col 8, lines (63-67): “.., the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface.”,
the Examiner asserts that Fleming discloses in Fig. 3 complex financial ownership relationship for which in Fig. 4 a linear relationship between two entities can be calculated and shown as a linear relationship, as illustrated Fig. 4 shows what Person 1 owns in Company C in a linear de-looped ownership representation.  Further, the reference discloses in Col. 8, lines (30-38) “.... identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; which that to a de-looped ownership. Finally, Fleming discloses in Col. 8, lines (63-67) the ability of the graph engine to facilitate the creation and modification of data queries and results analysis through the visual interface as depicted in Fig. 4); and 
calculating the percentage ownership of each of the beneficial owners of the target business based on de-looped ownership relationships (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock ….”.  Further, FLEMING illustrates in Fig. 3 percentage ownership of a beneficial owner, e.g. Person 1, which is the result of a query to determine the relationship, in percentages as illustrated by the paths/edges connecting the nodes, e.g. between Person 1 and Company C, or between Person 1 and the Securities AAA.  The Examiner asserts that each new relationship is identified by using analytics to identify, based on associated indirect relationship paths (i.e. looped), a new edge (or de-looped link) between a respective person and a corresponding company, where the graph engine analytics is used to determine an edge attribute (i.e. ownership relationship) by determining a percentage of control (as illustrated in FIG. 3) which is that to a beneficial ownership interest the person or the target business has in a specified company, as also disclosed by FLEMING in Col. 6, lines (50-56): “…, the graph of FIG. 3 may be the result of a query to determine the relationship between Person 1 and Company C, or between Person 1 and the Securities AAA. In either case, the representation of the graph shown in FIG. 3 is advantageous because it can be generated automatically by the graph engine using the graph objects discussed above, and is semantically meaningful to a particular query of the graph engine”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”).

Regarding claim 2 (Original), FLEMING teaches the limitations of claim 1.  Further, FLEMING teaches  comprising analyzing any linear ownership relations in the database, to calculate the percentage ownership of each of the beneficial owners of the target business (FLEMING FIG. 3, FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner asserts that each new relationship is identified by using analytics to identify a new edge, which is that to linear ownership relations between a respective person and a corresponding company; and where the relationship/ownership between a respective person and a company is conceived to be a linear ownership, the graph engine analytics, that includes categories of owns, is used to determine an edge attribute by determining/calculating a percentage of control (as illustrated in FIG. 3) of the beneficial owners and the specified company).   

Regarding claim 3 (Original), FLEMING teaches the limitations of claim 1.  FLEMING teaches wherein the database is a graph database (FLEMING Col. 3, lines (40-41): “The graph engine manages a database which it uses to store graph objects”).

Regarding claim 4 (Original), FLEMING teaches the limitations of claim 1.  Further, FLEMING teaches comprising constructing a diagram of all owners of a target business, wherein the owners are nodes, and ownership relationships are links between the nodes (FLEMING FIG.3, FIG. 4, and Col. 3, lines (27-29): “The data structure of the graph engine uses graph objects to represent the data, including nodes, edges and graphs”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”, the Examiner interprets the graph nodes to that owners and the graph edges to that or relationship links).

Regarding claim 5 (Original), FLEMING teaches the limitations of claim 4.  FLEMING teaches further comprising determining the maximum number of steps in the diagram to be traversed from the target business to the furthest owner (FLEMING FIG. 3, Col. 7, lines (10-11): “…. the graph includes an entire network of including nodes, edges ownership relationships”; the Examiner asserts that the graph database depicts an entire network of entities including nodes and edges relationships.  Further, the Examiner asserts that, and as illustrated in FIG. 9, the maximum number of steps can be determined from Company A (which is that to a target company) to the farthest owner Company B (which is that to the farthest owner)).

Regarding claim 7 (Original), FLEMING teaches the limitations of claim 4.  FLEMING teaches further comprising: 
searching the diagram of all owners of a target business to identify at least one of a plurality of predetermined patterns of ownership (FLEMING FIG. 3, Col. 8 lines (63-67) to Col. 9, lines (1-5): “…, the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface. While text queries often involve filtering data or finding direct relationships, the tool has no such limitation.   Rather, due to the data structure of the graph engine, the tool may rely on pattern identification that can be constrained by edge and node type, entity name, cardinality or a specific path. All of these constraints can be intuitively specified by the user through the use of the visual interface”, the Examiner asserts that through the visual interface, a diagram can be searched through the query-building tool that may rely on pattern identification that can be constrained by edge type, e.g., ownership, and node type and entity or company name, where all constraints can be specified by the user through the use of the visual interface to identify such predetermined patterns of ownership); and 
using predetermined calculations corresponding to each predetermined patterns of ownership found to perform a portion of the calculating of the beneficial ownership of the target business (FLEMING FIG. 3, Col. 9, lines (16-22): “Nodes are connected with directional edges, specifying patterns.  Nodes and edges can be constrained by specifying them with ontological types or by limiting nodes to a list of entities, amongst other means. Since the tool is directly linked to the underlying ontology, relationship and entity inheritance is automatically accounted for when building the queries”, the Examiner asserts that nodes are connected with directional edges, specifying patterns, where nodes representing companies and edges indicating ownership can be constrained by specifying them with ontological types or by limiting nodes to a list of entities (patterns), where ownership relationship and entity inheritance is automatically accounted for when building the queries).

Regarding claim 9 (Original), FLEMING teaches the limitations of claim 1.  Further, FLEMING teaches wherein when ownership relationships are de-looped, and the loops are more complex than a simple loop, or where owners are undisclosed, a constant value is assigned for undisclosed entities (FLEMING FIG. 3, FIG. 4, and Col. 11, lines (31-36): “The graph engine may also be designed to enable the combination, or federation, of multiple graph stores into a single view of their combined data, while providing mechanisms for protecting the ultimate owners of this data from undesired exposure of or access to their own part of the federated whole”; and Col. 5, lines (44-49): “…, nodes and edges may reference each other within the corresponding data structures and may also be combined to represent real-world corporate structures and networks. These combinations may be semantically meaningful relationships that utilize the graph engine ontology to aid in the analysis and representation of network data”, the Examiner asserts that the graph engine enables the combination of multiple graph stores into a single view of their combined data such as the edge ownership percentage, which that to a constant percentage value assigned at these edges.  Further, the ultimate owners of this data  may be protected from undesired exposure, which is that to undisclosed owners), and 
successive multiplications by the constant value are used to multiply proceeding ownerships values in the calculating (FLEMING FIG. 3, Col. 8, lines (22-29): “…., to calculate the percentage of ownership between a holding company and one of its subsidiaries, a first formula may be applied to multiply the value of an attribute stored on the edges along a series of paths; this produces a percentage of ownership as a partial result.  A second formula may then be applied to these partial results to add them together and arrive at a total percentage of ownership”, the Examiner asserts that to calculate the percentage of ownership between a respective holding company and one of its subsidiaries, a first formula is applied to multiply the value of an ownership attribute stored on the edges along a series of  paths (i.e. successive multiplication), and a second formula is then be applied to these partial results to add them together and arrive at a total percentage of ownership.  Furthermore, the Examiner asserts that the above reference citation is used based on values stored at the edges hence in a single view of the combined data, the edges will be combined to reflect the single combined percentage multiplication value as recited in Col. 5 and in Col. 8 above).
	 
Regarding claim 10 (Original), FLEMING teaches the limitations of claim 9.  Further, FLEMING teaches wherein the constant value is used when an exact percentage of ownership of an entity is not known (FLEMING FIG. 3, FIG. 4, Col. 11, lines (31-36): “The graph engine may also be designed to enable the combination, or federation, of multiple graph stores into a single view of their combined data, while providing mechanisms for protecting the ultimate owners of this data from undesired exposure of or access to their own part of the federated whole”, the Examiner interprets this combined single view of this data to a constant value of these federated or complex combined ownerships of unknown entities).

Regarding claim 11 (Original), FLEMING teaches the limitations of claim 1.  FLEMING teaches  further comprising: 
determining an entire ownership structure of the target business (FLEMING Col. 6, lines (62-65): “…., a single graph may include nodes and edges corresponding to parents, subsidiaries and ownership relationships that relate to a single company's corporate structure”, the Examiner asserts that a single graph may include nodes and edges corresponding to parents, subsidiaries and ownership relationships that relate to a single company's corporate structure which that to determining the entire ownership structure of a target business); 
determining types of ownership relationships within the structure (FLEMING Col. 5, lines (29-34): “Edges may represent relationships and tie a source object to a destination object by means of some semantically meaningful concept, e.g. ownership, family relationship, personal association, etc. The type of relationship may be indicated by an edge's ontological category, and data that correspond to attributes of the edge can be stored on the edge”; the Examiner asserts that edges corresponding to links of ownership relationships may indicate the type of such relationship as cited above); 
using calculations appropriate for each ownership relationship within the structure to determine an extent of beneficial ownership for that relationship (FLEMING FIG. 3, FIG. 4 and Col. 7, lines (9-23): “…., a user might query who controls company C in FIG. 3, yet the graph includes an entire network of ownership relationships. Using the graph structures and ontological relationships defined by the edges, the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. FIG. 4 identifies this new relationship as an edge between Person 1 and Company C with an ontological category of controls. This edge may represent the circled graph structure from FIG. 3 and include an attribute that is automatically determined by analytics in the graph engine, namely a 51% control interest”, the Examiner asserts that in response to a user query, the graph engine can determine that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock, where an edge attribute can be automatically determined by analytics in the graph engine, namely a specific percentage of control interest.  The Examiner further asserts that such determination of percent control interest is that to a calculation of an extent of beneficial ownership for that relationship); and 
(FLEMING FIG. 3 and Col. 7, lines (9-23): “…., a user might query who controls company C in FIG. 3, yet the graph includes an entire network of ownership relationships. Using the graph structures and ontological relationships defined by the edges, the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. FIG. 4 identifies this new relationship as an edge between Person 1 and Company C with an ontological category of controls. This edge may represent the circled graph structure from FIG. 3 and include an attribute that is automatically determined by analytics in the graph engine, namely a 51% control interest”, the Examiner asserts that in response to a user query, the graph engine can determine that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock, where an edge attribute can be automatically determined by analytics in the graph engine, namely a specific percentage of control interest).

Regarding claim 12 (Original), FLEMING teaches the limitations of claim 11.  Further, FLEMING teaches wherein the ownership relationships include at least one of liner, loops, self-links and hidden (FLEMING Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock”; and Col. 11, lines (31-36): “The graph engine may also be designed to enable the combination, or federation, of multiple graph stores into a single view of their combined data, while providing mechanisms for protecting the ultimate owners of this data from undesired exposure of or access to their own part of the federated whole”, the Examiner asserts that the graph engine enables multiple types of edges that represent ownership relationships; that is direct for linear ownership, indirect for looped ownership,  and combined federated for hidden ownership relationship).

Regarding claim 13 (Original), FLEMING teaches the limitations of claim 11.  Further, FLEMING teaches wherein the beneficial ownership data includes at least one of firmographic data on the entities, a list of direct, indirect, controlling and beneficial owners, a full ownership structure, and ultimate beneficial owner paths (FLEMING FIG. 3, FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock….”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them.”, the Examiner asserts that each new relationship is identified by using analytics to identify a new edge between a respective person and a corresponding company, where graph engine analytics is used to determine an edge attribute by determining a percentage of control, which is that to a beneficial ownership interest the corresponding person has in the specified company).

Regarding claim 14 (Currently Amended), FLEMING teaches an apparatus for determining the extent of beneficial ownership of a target business (FLEMING Col. 7, lines (12-18): “…, the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., , and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner interprets the graph nodes to that of businesses or entities and the edges connecting these nodes to that of links of the instant application), comprising: 
a processor; a memory containing a series of computer readable instructions for causing the processor to execute the steps of (FLEMING FIG. 12 AND Col. 10, lines (48-53): “Computer readable instructions corresponding to the graph engine may be saved on any of a variety of storage media, such as hard drives, flash drives, recordable media, etc. The instructions may be processed in one or more microprocessors, which are coupled to the storage media, and which reside in a variety of information handling systems”): 
populating a database wherein businesses and ownership relationships between the businesses (FLEMING Col. 5, lines (29-31): “Edges may represent relationships and tie a source object to a destination object by means of some semantically meaningful concept, e.g. ownership,….”; and Col. 5, 6, lines (66-67, 1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”, the Examiner asserts that edges are that to links connecting nodes or businesses); 
query the database to establish the related ownership links (FLEMING FIG.2 and Col. 5, lines (66-67) to Col. 6, lines (1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and FIG. 3 and Col. 7, lines (8-11): “…, semantics may be associated with different types of graphs. For instance, a user might query who controls Company C in FIG. 3, yet the graph includes an entire network of ownership relationships”); 
analyze the query to determine ownership loops (FLEMING FIG. 3, and Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and Col. 8, lines (63-66): “…, the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface”, the Examiner interprets the indirect ownership to that of ownership loops, as depicted in FIG. 3); 
de-looping the ownership relationships , wherein the de-looping comprises converting a looped ownership structure to a linear ownership structure (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and 
Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; and
Col 8, lines (63-67): “.., the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface.”,
the Examiner asserts that Fleming discloses in Fig. 3 complex financial ownership relationship for which in Fig. 4 a linear relationship between two entities can be calculated and shown as a linear relationship, as illustrated Fig. 4 shows what Person 1 owns in Company C in a linear de-looped ownership representation.  Further, the reference discloses in Col. 8, lines (30-38) “.... identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; which that to a de-looped ownership. Finally, Fleming discloses in Col. 8, lines (63-67) the ability of the graph engine to facilitate the creation and modification of data queries and results analysis through the visual interface as depicted in Fig. 4); and 
calculating the percentage ownership of each of the beneficial owners of the target business based on de-looped ownership relationships (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock ….”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner asserts that each new relationship is identified by using analytics to identify, based on associated indirect relationship paths, a new (or de-looped link) edge between a respective person and a corresponding company, where the graph engine analytics is used to determine an edge attribute (i.e. ownership relationship) by determining a percentage of control (as illustrated in FIG. 3) which is that to a beneficial ownership interest the person or the target business has in a specified company).

Regarding claim 15 (Original), FLEMING teaches the limitations of claim 14.  Further, FLEMING teaches   wherein the memory further comprises of computer readable instructions for causing the processor to analyzing any linear ownership relations in the database, to calculate the percentage ownership of each of the beneficial owners of the target business (FLEMING FIG. 3, FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner asserts that each new relationship is identified by using analytics to identify a new edge, which is that to linear ownership relations between a respective person and a corresponding company; and where the relationship/ownership between a respective person and a company is conceived to be a linear ownership, the graph engine analytics, that includes categories of owns, is used to determine an edge attribute by determining/calculating a percentage of control (as illustrated in FIG. 3) of the beneficial owners and the specified company).

Regarding claim 16 (Original), FLEMING teaches the limitations of claim 14. Further, FLEMING teaches wherein the database is a graph database (FLEMING Col. 3, lines (40-41): “The graph engine manages a database which it uses to store graph objects”).

Regarding claim 17 (Original), FLEMING teaches the limitations of claim 14.  Further, FLEMING teaches wherein the computer readable instructions further comprise instructions for constructing a diagram of all owners of a target business, wherein the owners are nodes, and ownership relationships are links between the nodes (FLEMING FIG.3, FIG. 4, and Col. 3, lines (27-29): “The data structure of the graph engine uses graph objects to represent the data, including nodes, edges and graphs”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”, the Examiner interprets the graph nodes to that owners and the graph edges to that or relationship links).

Regarding claim 18 (Original), FLEMING teaches the limitations of claim 17.  Further, FLEMING teaches wherein the computer readable instructions further comprise instructions for determining the maximum number of steps in the diagram to be traversed from the target business to the furthest owner (FLEMING FIG. 3, Col. 7, lines (10-11): “…. the graph includes an entire network of including nodes, edges ownership relationships”; the Examiner asserts the graph database depicts an entire network of entities including nodes and edges relationships.  Further, the Examiner asserts that, and as illustrated in FIG. 9, the maximum number of steps can be determined from Company A (which is that to a target company) to the farthest owner Company B (which is that to the farthest owner)).

Regarding claim 20 (Original), FLEMING teaches the limitations of claim 14. Further, FLEMING teaches wherein the computer readable instructions further comprise instructions for: 
searching the diagram of all owners of a target business to identify at least one of a plurality of predetermined patterns of ownership (FLEMING FIG. 3, Col. 8 lines (63-67) to Col. 9, lines (1-5): “…, the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface. While text queries often involve filtering data or finding direct relationships, the tool has no such limitation.   Rather, due to the data structure of the graph engine, the tool may rely on pattern identification that can be constrained by edge and node type, entity name, cardinality or a specific path. All of these constraints can be intuitively specified by the user through the use of the visual interface”, the Examiner asserts that through the visual interface, a diagram can be searched through the query-building tool that may rely on pattern identification that can be constrained by edge type, e.g., ownership, and node type and entity or company name, where all constraints can be specified by the user through the use of the visual interface to identify such predetermined patterns of ownership); and 
using predetermined calculations corresponding to each predetermined patterns of ownership found to perform a portion of the calculating of the beneficial ownership of the target business (FLEMING FIG. 3, Col. 9, lines (16-22): “Nodes are connected with directional edges, specifying patterns.  Nodes and edges can be constrained by specifying them with ontological types or by limiting nodes to a list of entities, amongst other means. Since the tool is directly linked to the underlying ontology, relationship and entity inheritance is automatically accounted for when building the queries”, the Examiner asserts that nodes are connected with directional edges, specifying patterns, where nodes representing companies and edges indicating ownership can be constrained by specifying them with ontological types or by limiting nodes to a list of entities (patterns), where ownership relationship and entity inheritance is automatically accounted for when building the queries).

Regarding claim 22 (Original), FLEMING teaches the limitations of claim 14.  Further, FLEMING teaches wherein the computer readable instructions further comprise instructions for, when ownership relationships are de-looped, and the loops are more complex than a simple loop, or where owners are undisclosed, assigning a constant value for undisclosed entities (FLEMING FIG. 3, FIG. 4, and Col. 11, lines (31-36): “The graph engine may also be designed to enable the combination, or federation, of multiple graph stores into a single view of their combined data, while providing mechanisms for protecting the ultimate owners of this data from undesired exposure of or access to their own part of the federated whole”; and Col. 5, lines (44-49): “…, nodes and edges may reference each other within the corresponding data structures and may also be combined to represent real-world corporate structures and networks. These combinations may be semantically meaningful relationships that utilize the graph engine ontology to aid in the analysis and representation of network data”, the Examiner asserts that the graph engine enables the combination of multiple graph stores into a single view of their combined data such as the edge ownership percentage, which that to a constant percentage value assigned at these edges.  Further, the ultimate owners of this data  may be protected from undesired exposure, which is that to undisclosed owners), and 
using successive multiplications by the constant value to determine proceeding ownership values in the calculating (FLEMING FIG. 3, Col. 8, lines (22-29): “…., to calculate the percentage of ownership between a holding company and one of its subsidiaries, a first formula may be applied to multiply the value of an attribute stored on the edges along a series of paths; this produces a percentage of ownership as a partial result.  A second formula may then be applied to these partial results to add them together and arrive at a total percentage of ownership”, the Examiner asserts that to calculate the percentage of ownership between a respective holding company and one of its subsidiaries, a first formula is applied to multiply the value of an ownership attribute stored on the edges along a series of  paths (i.e. successive multiplication), and a second formula is then be applied to these partial results to add them together and arrive at a total percentage of ownership.  Furthermore, the Examiner asserts that the above reference citation is used based on values stored at the edges hence in a single view of the combined data, the edges will be combined to reflect the single combined percentage multiplication value as recited in Col. 5 and in Col. 8 above.

Regarding claim 23 (Original), FLEMING teaches the limitations of claim 22.  Further,  FLEMING teaches wherein the constant value is used when an exact percentage of ownership of an entity is not known (FLEMING FIG. 3, FIG. 4, Col. 11, lines (31-36): “The graph engine may also be designed to enable the combination, or federation, of multiple graph stores into a single view of their combined data, while providing mechanisms for protecting the ultimate owners of this data from undesired exposure of or access to their own part of the federated whole”, the Examiner interprets this combined single view of this data to a constant value of these federated or complex combined ownerships of unknown entities).

Regarding claim 24 (Original), FLEMING teaches the limitations of claim 14.  FLEMING teaches further wherein the computer readable instructions further comprise instructions for: 
determining an entire ownership structure of the target business (FLEMING Col. 6, lines (62-65): “…., a single graph may include nodes and edges corresponding to parents, subsidiaries and ownership relationships that relate to a single company's corporate structure”, the Examiner asserts that a single graph may include nodes and edges corresponding to parents, subsidiaries and ownership relationships that relate to a single company's corporate structure which that to determining the entire ownership structure of a target business); 
determining types of ownership relationships within the structure (FLEMING Col. 5, lines (29-34): “Edges may represent relationships and tie a source object to a destination object by means of some semantically meaningful concept, e.g. ownership, family relationship, personal association, etc. The type of relationship may be indicated by an edge's ontological category, and data that correspond to attributes of the edge can be stored on the edge”; the Examiner asserts that edges corresponding to links of ownership relationships may indicate the type of such relationship as cited above); 
using calculations appropriate for each ownership relationship within the structure to determine an extent of beneficial ownership for that relationship (FLEMING FIG. 3, FIG. 4 and Col. 7, lines (9-23): “…., a user might query who controls company C in FIG. 3, yet the graph includes an entire network of ownership relationships. Using the graph structures and ontological relationships defined by the edges, the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. FIG. 4 identifies this new relationship as an edge between Person 1 and Company C with an ontological category of controls. This edge may represent the circled graph structure from FIG. 3 and include an attribute that is automatically determined by analytics in the graph engine, namely a 51% control interest”, the Examiner asserts that in response to a user query, the graph engine can determine that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock, where an edge attribute can be automatically determined by analytics in the graph engine, namely a specific percentage of control interest.  The Examiner further asserts that such determination of percent control interest is that to a calculation of an extent of beneficial ownership for that relationship); and 
generating beneficial ownership data responsive to the query (FLEMING FIG. 3 and Col. 7, lines (9-23): “…., a user might query who controls company C in FIG. 3, yet the graph includes an entire network of ownership relationships. Using the graph structures and ontological relationships defined by the edges, the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. FIG. 4 identifies this new relationship as an edge between Person 1 and Company C with an ontological category of controls. This edge may represent the circled graph structure from FIG. 3 and include an attribute that is automatically determined by analytics in the graph engine, namely a 51% control interest”, the Examiner asserts that in response to a user query, the graph engine can determine that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock, where an edge attribute can be automatically determined by analytics in the graph engine, namely a specific percentage of control interest).

Regarding claim 25 (Original), FLEMING teaches the limitations of claim 24.  Further, FLEMING teaches wherein the ownership relationships include at least one of liner, loops, self-links and hidden (FLEMING Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock”; and Col. 11, lines (31-36): “The graph engine may also be designed to enable the combination, or federation, of multiple graph stores into a single view of their combined data, while providing mechanisms for protecting the ultimate owners of this data from undesired exposure of or access to their own part of the federated whole”, the Examiner asserts that the graph engine enables multiple types of edges that represent ownership relationships; that is direct for linear ownership, indirect for looped ownership,  and combined federated for hidden ownership relationship).

Regarding claim 26 (Original), FLEMING teaches the limitations of claim 24.  Further, FLEMING teaches  wherein the beneficial ownership data includes at least one of firmographic data on the entities, a list of direct, indirect, controlling and beneficial owners, a full ownership structure, and ultimate beneficial owner paths (FLEMING FIG. 3, FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock….”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them.”, the Examiner asserts that each new relationship is identified by using analytics to identify a new edge between a respective person and a corresponding company, where graph engine analytics is used to determine an edge attribute by determining a percentage of control, which is that to a beneficial ownership interest the corresponding person has in the specified company).

Regarding claim 27 (Currently Amended), FLEMING teaches a computer readable non-transitory storage medium having non-transitory instructions thereon for causing a processor of a computer to perform the steps of (FLEMING FIG. 12 AND Col. 10, lines (48-53): “Computer readable instructions corresponding to the graph engine may be saved on any of a variety of storage media, such as hard drives, flash drives, recordable media, etc. The instructions may be processed in one or more microprocessors, which are coupled to the storage media, and which reside in a variety of information handling systems”): 
populating a database wherein businesses and ownership relationships between the businesses (FLEMING Col. 5, lines (29-31): “Edges may represent relationships and tie a source object to a destination object by means of some semantically meaningful concept, e.g. ownership,….”; and Col. 5, 6, lines (66-67, 1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”, the Examiner asserts that edges are that to links connecting nodes or businesses); 
querying the database to establish the related ownership links (FLEMING FIG.2 and Col. 5, lines (66-67) to Col. 6, lines (1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and FIG. 3 and Col. 7, lines (8-11): “…, semantics may be associated with different types of graphs. For instance, a user might query who controls Company C in FIG. 3, yet the graph includes an entire network of ownership relationships”); 
analyzing the query used to determine ownership loops (FLEMING FIG. 3, and Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and Col. 8, lines (63-66): “…, the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface”, the Examiner interprets the indirect ownership to that of ownership loops, as depicted in FIG. 3); 
de-looping the ownership relationships , wherein the de-looping comprises converting a looped ownership structure to a linear ownership structure (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and 
Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; and
Col 8, lines (63-67): “.., the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface.”,
the Examiner asserts that Fleming discloses in Fig. 3 complex financial ownership relationship for which in Fig. 4 a linear relationship between two entities can be calculated and shown as a linear relationship, as illustrated Fig. 4 shows what Person 1 owns in Company C in a linear de-looped ownership representation.  Further, the reference discloses in Col. 8, lines (30-38) “.... identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; which that to a de-looped ownership. Finally, Fleming discloses in Col. 8, lines (63-67) the ability of the graph engine to facilitate the creation and modification of data queries and results analysis through the visual interface as depicted in Fig. 4); and 
calculating the percentage ownership of each of the beneficial owners of the target business based on de-looped ownership relationships (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock ….”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner asserts that each new relationship is identified by using analytics to identify, based on associated indirect relationship paths, a new (or de-looped link) edge between a respective person and a corresponding company, where the graph engine analytics is used to determine an edge attribute (i.e. ownership relationship) by determining a percentage of control (as illustrated in FIG. 3) which is that to a beneficial ownership interest the person or the target business has in a specified company).

Regarding claim 28 (Currently Amended), FLEMING teaches a system for determining the extent of beneficial ownership of a target business (FLEMING Col. 7, lines (12-18): “…, the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., , and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner interprets the graph nodes to that of businesses or entities and the edges connecting these nodes to that of links of the instant application), comprising: 
a plurality databases on at least one server (FLEMING FIG. 12 and Col. 3, lines (63-64): “…, graph-based data that is stored in a relational databases…”); 
a communications network for exchanging data between the databases and data calculation components (FLEMING FIG. 12 depicts a communication network for exchanging data between databases and data calculation components (elements 802, 802a, 802b, etc.), including: a processor (FIG. 12, element 801b); 
a memory containing a series of computer readable instructions for causing the processor to execute the steps of (FLEMING Col. 10, lines (48-53): “Computer readable instructions corresponding to the graph engine may be saved on any of a variety of storage media, such as hard drives, flash drives, recordable media, etc. The instructions may be processed in one or more microprocessors, which are coupled to the storage media, and which reside in a variety of information handling systems”): 
populating an additional database wherein businesses ownership relationships between the businesses (FLEMING Col. 5, lines (29-31): “Edges may represent relationships and tie a source object to a destination object by means of some semantically meaningful concept, e.g. ownership,….”; and Col. 5, 6, lines (66-67, 1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”, the Examiner asserts that edges are that to links connecting nodes or businesses);
 querying the database to establish the related ownership links (FLEMING FIG.2 and Col. 5, lines (66-67) to Col. 6, lines (1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and FIG. 3 and Col. 7, lines (8-11): “…, semantics may be associated with different types of graphs. For instance, a user might query who controls Company C in FIG. 3, yet the graph includes an entire network of ownership relationships”); 
analyzing the query to determine ownership loops (FLEMING FIG. 3, and Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and Col. 8, lines (63-66): “…, the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface”, the Examiner interprets the indirect ownership to that of ownership loops, as depicted in FIG. 3); 
de-looping the ownership relationships , wherein the de-looping comprises converting a looped ownership structure to a linear ownership structure (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and 
Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; and
Col 8, lines (63-67): “.., the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface.”,
the Examiner asserts that Fleming discloses in Fig. 3 complex financial ownership relationship for which in Fig. 4 a linear relationship between two entities can be calculated and shown as a linear relationship, as illustrated Fig. 4 shows what Person 1 owns in Company C in a linear de-looped ownership representation.  Further, the reference discloses in Col. 8, lines (30-38) “.... identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; which that to a de-looped ownership. Finally, Fleming discloses in Col. 8, lines (63-67) the ability of the graph engine to facilitate the creation and modification of data queries and results analysis through the visual interface as depicted in Fig. 4); and 
calculating the percentage ownership of each of the beneficial owners of the target business based on de-looped ownership relationships (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock ….”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner asserts that each new relationship is identified by using analytics to identify, based on associated indirect relationship paths, a new (or de-looped link) edge between a respective person and a corresponding company, where the graph engine analytics is used to determine an edge attribute (i.e. ownership relationship) by determining a percentage of control (as illustrated in FIG. 3) which is that to a beneficial ownership interest the person or the target business has in a specified company).

Regarding claim 29 (Original), FLEMING teaches the limitations of claim 28.  Further, FLEMING teaches  comprising apparatus for providing at least one of a query concerning beneficial ownership of a single target business or a batch of target businesses to cause the system to provide beneficial ownership data (FLEMING Col. 2, lines (31-37): “The system and method disclosed herein is advantageous because it can store, manage and represent a plurality of complex relationships in the financial world, including those between companies, financial instruments and people. The data corresponding to real-world relationships may be stored in a database in a structure corresponding to the relationships that exits is the financial and corporate world”; and Col. 2, lines (41-47): “…., the graph engine may include an ontological structure which is represented in the same manner as the financial relationship data. This provides a platform on which to design advanced analytics, querying and data input, which increases the utility of the representations presented to a user and the overall computational power of the graph engine. The system is fast and Scalable, and can thus analyze millions or billions of relationships quickly, accurately and flexibly”).

Regarding claim 32 (Currently Amended), FLEMING teaches a method for determining the extent of beneficial ownership of a target business (FLEMING Col. 7, lines (12-18): “…, the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., , and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”, the Examiner interprets the graph nodes to that of businesses or entities and the edges connecting these nodes to that of links of the instant application), comprising: 
populating a database wherein businesses and ownership relationships between the businesses are represented by nodes and links (FLEMING Col. 5, lines (29-31): “Edges may represent relationships and tie a source object to a destination object by means of some semantically meaningful concept, e.g. ownership,….”; and Col. 5, 6, lines (66-67, 1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and Col. 6, lines (10-14): “The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest”, the Examiner asserts that edges are that to links connecting nodes or businesses); 
querying the database to establish related ownership links (FLEMING FIG.2 and Col. 5, lines (66-67) to Col. 6, lines (1): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database…”; and FIG. 3 and Col. 7, lines (8-11): “…, semantics may be associated with different types of graphs. For instance, a user might query who controls Company C in FIG. 3, yet the graph includes an entire network of ownership relationships”); 
analyzing the query to determine ownership loops (FLEMING FIG. 3, and Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and Col. 8, lines (63-66): “…, the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface”, the Examiner interprets the indirect ownership to that of ownership loops, as depicted in FIG. 3); 
de-looping the ownership relationships (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock. ….”; and 
Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; and
Col 8, lines (63-67): “.., the graph engine may include visual query-building tools, which facilitate the creation and modification of data queries and analysis through a visual interface.”,
the Examiner asserts that Fleming discloses in Fig. 3 complex financial ownership relationship for which in Fig. 4 a linear relationship between two entities can be calculated and shown as a linear relationship, as illustrated Fig. 4 shows what Person 1 owns in Company C in a linear de-looped ownership representation.  Further, the reference discloses in Col. 8, lines (30-38) “.... identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”; which that to a de-looped ownership. Finally, Fleming discloses in Col. 8, lines (63-67) the ability of the graph engine to facilitate the creation and modification of data queries and results analysis through the visual interface as depicted in Fig. 4); and 
calculating the percentage ownership of each of the beneficial owners of the target business based on de-looped ownership relationships; (FLEMING FIG. 4, Col. 7, lines (12-18): “…., the graph engine may be able to search for and identify ontological categories related to control, such as owns, buys, etc., and find new relationships based on the data found in the data structures, namely that a given person or group of people controls the company by virtue of their direct and indirect ownership of its stock ….”.  Further, FLEMING illustrates in Fig. 3 percentage ownership of a beneficial owner, e.g. Person 1, which is the result of a query to determine the relationship, in percentages as illustrated by the paths/edges connecting the nodes, e.g. between Person 1 and Company C, or between Person 1 and the Securities AAA.  The Examiner asserts that each new relationship is identified by using analytics to identify, based on associated indirect relationship paths (i.e. looped), a new edge (or de-looped link) between a respective person and a corresponding company, where the graph engine analytics is used to determine an edge attribute (i.e. ownership relationship) by determining a percentage of control (as illustrated in FIG. 3) which is that to a beneficial ownership interest the person or the target business has in a specified company, as also disclosed by FLEMING in Col. 6, lines (50-56): “…, the graph of FIG. 3 may be the result of a query to determine the relationship between Person 1 and Company C, or between Person 1 and the Securities AAA. In either case, the representation of the graph shown in FIG. 3 is advantageous because it can be generated automatically by the graph engine using the graph objects discussed above, and is semantically meaningful to a particular query of the graph engine”; and Col. 8, lines (30-32): “Another analytical approach is identifying possible new edges between nodes based on the types of indirect relationship paths that connect them”).

Regarding claim 33 (Previously Presented), FLEMING teaches the limitations of claim 1.  Further, FLEMING teaches wherein determining the extent of beneficial ownership of a target business comprises following at least a plurality of one or more of the following steps: a. calculating direct ownerships for the target business; b. assigning any missing ownership percentage to an unknown entity P so that the total direct ownership is one hundred percent; c. for any entity that has direct ownership, calculating upper level indirect ownerships and assigning any missing ownership to unknown entity P, d. (FLEMING Col. 6, lines (1-17): “FIG. 2 illustrates an visual representation of node-edge combinations. Each of the nodes and edges may represent data structures stored or indexed within a cache or database as well as a visual representation of an ontological relationship. The node-edge combinations shown in FIG. 2 illustrate part of the plurality of ontological relationships--including node and edge categories--that can be visually represented using a graph engine according to aspects of the present invention. For example, combination 201 includes two nodes corresponding to Company X and Company B. Each of the nodes may be defined in the graph store with an ontological category of company. The edge linking the Company X node and Company B node may be defined within the graph engine database with an ontological category of owns. The edge may also include attributes about the relationship indicated by the edge, such as the ownership is of a 21% interest. When linked, the nodes and edge of the node-edge combination make the semantically meaningful relationship Company X owns 21% of Company B.”; and FLEMING FIG. 3, Col. 8, lines (22-29): “…, to calculate the percentage of ownership between a holding company and one of its subsidiaries, a first formula may be applied to multiply the value of an attribute stored on the edges along a series of paths; this produces a percentage of ownership as a partial result. A second formula may then be applied to these partial results to add them together and arrive at a total percentage of ownership”, the Examiner asserts that each a series of paths is that to linear ownership relations between a respective person and a corresponding company.  Further, the Examiner asserts that to calculate the percentage of ownership between a respective holding company and one of its subsidiaries along a series of paths that indicate linear relationships, a first formula is applied to multiply the value of an ownership attribute stored on the edges along a series of paths, and a second formula is then be applied to these partial results.  The Examiner asserts that such a calculation process is that to the implementation of a successive multiplication of ownership to add them together and arrive at a total percentage of ownership).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent (US 8,674,993 B1) issued to Fleming et al. (hereinafter referred to as “FLEMING”), in view of US Patent Application Publication (US 2018/0121529 A1) issued to Asadi et al (herein referred to as “ASADI”).

Regarding claim 30 (Original), FLEMING teaches the limitations of claim 28.  Further  FLEMING teaches to perform the calculating in a given period of time, when queries concerning a batch of target businesses are provided to the system (FLEMING Col. 3, lines (62-63): “…graph-based data that is stored in a relational databases”; and Col. 2, lines (31-37): “The system and method disclosed herein is advantageous because it can store, manage and represent a plurality of complex relationships in the financial world, including those between companies, financial instruments and people. The data corresponding to real-world relationships may be stored in a database in a structure corresponding to the relationships that exits is the financial and corporate world”; and Col. 11, lines (26-31): “The graph engine framework, in addition, may provide mechanisms for connecting analytical tools written in nearly any modern programming language, for deploying these analytical tools in scalable computational environments ranging from single servers to loosely connected multiprocessors to various forms of cloud-computing infrastructures.” ).
, and load balancers that are created in the cloud when needed.
But, ASADI teaches wherein the additional database is cloud based, and comprises: a master database; and a series of slave databases, and load balancers that are created in the cloud when needed (ASADI Para. [0025], lines (5-7): “… the system may replicate datasets from a master database instance to one or more slave database instances”; and Para. [0017], lines (1-2): “FIG. 5 illustrates a load balancer”; and FIG. 2, Para. [0104], lines (3-7): “..., master DB instance 160, slave DB instances 165a-k, and storage 170 may be stored in databases 1118. Databases 1118 may reside on a non-transitory storage medium local to (and/or resident in) cloud computing system 1112” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of FLEMING to include the teaching of ASADI of scaling for elastic query service system management.   Motivation to do so would have been obvious to one of ordinary skill in the art because by enabling such elasticity of database resources can enable large amounts of database queries to be performed effectively, increase response times and overall system performance.  

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent (US 8,674,993 B1) issued to Fleming et al. (hereinafter referred to as “FLEMING”), in view of US Patent Application Publication (US 2015/0317384A1) issued to Rooney et al. (herein referred to as “ROONEY”).
Regarding claim 8 (Previously Presented), FLEMING teaches the limitations of claim 1.
However, FLEMING does not explicitly teach wherein when ownership relationships are de-looped, and the loops are simple loops or contain hidden relationships, the percentage of ownership de-
But ROONEY teaches wherein when ownership relationships are de-looped, and the loops are simple loops or contain hidden relationships, the percentage of ownership de-looped is allocated equally between entities having some percentage of ownership in an entity at an end of the loop (ROONEY Para. [0023]: “FIG. 1 provides a diagram showing a method of graph database processing and displaying complex relationships in accordance with one embodiment of the present invention. …, entities with complex percentage ownership of other entities are being portrayed. In this figure, ownership interests of each entity is show in a left column 112, showing percentage of an entity owned by other entities, and in a right column, 114, showing percentage of other companies owned by an entity. Single edges 116 are shown connecting incoming and outgoing relationships of each entity, for ease of review of a user. In accordance with this embodiment, entity 5, 100 is shown with multiple other entities having ownership interests, specifically entity 1, 102, entity 2, 104, entity 3, 106 and entity 4, 108. Similarly in this embodiment, entity 5, 100 is further shown having ownership interest in entity 6, 110, while entity 1, 102 also has ownership interests in entity 6, 110. The figure further shows in this embodiment an ownership interest from entity 6, 110 to entity 2, 104. FIG. 1 further shows the interconnected relationships of entity 6, 110 highlighted, as the selected entity for a detailed review in the figure shown. As is apparent from the present figure, the entities shown have complex and interconnected relationships, which is simplified and easier to decipher using the computer-implemented methods, systems and features in accordance with the embodiments of the present invention.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of FLEMING to include the teaching of ROONEY of processing and displaying complex relationships management method.  Motivation to do so would have 

Regarding claim 21 (Previously Presented), FLEMING teaches the limitations of claim 14. 
However, FLEMING does not explicitly teach wherein the computer readable instructions further comprise instructions for, when ownership relationships are de-looped, and the loops are simple loops or contain hidden relationships, the percentage of ownership de-looped is allocated equally between entities having some percentage of ownership in an entity at an end of the loop.
But ROONEY teaches wherein the computer readable instructions further comprise instructions for, when ownership relationships are de-looped, and the loops are simple loops or contain hidden relationships, the percentage of ownership de-looped is allocated equally between entities having some percentage of ownership in an entity at an end of the loop (ROONEY Para. [0023]: “FIG. 1 provides a diagram showing a method of graph database processing and displaying complex relationships in accordance with one embodiment of the present invention. …, entities with complex percentage ownership of other entities are being portrayed. In this figure, ownership interests of each entity is show in a left column 112, showing percentage of an entity owned by other entities, and in a right column, 114, showing percentage of other companies owned by an entity. Single edges 116 are shown connecting incoming and outgoing relationships of each entity, for ease of review of a user. In accordance with this embodiment, entity 5, 100 is shown with multiple other entities having ownership interests, specifically entity 1, 102, entity 2, 104, entity 3, 106 and entity 4, 108. Similarly in this embodiment, entity 5, 100 is further shown having ownership interest in entity 6, 110, while entity 1, 102 also has ownership interests in entity 6, 110. The figure further shows in this embodiment an ownership interest from entity 6, 110 to entity 2, 104. FIG. 1 further shows the interconnected relationships of entity 6, 110 highlighted, as the selected entity for a detailed review in the figure shown. As is apparent from the present figure, the entities shown have complex and interconnected relationships, which is simplified and easier to decipher using the computer-implemented methods, systems and features in accordance with the embodiments of the present invention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of FLEMING to include the teaching of ROONEY of processing and displaying complex relationships management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by using a graph database to represent relationships among complex interconnected entities, the system reduces this complexity for users to have a better representation of these relationships and provide an easier relationship model for users to understand these interconnected relationships between entities, as recognized by (ROONEY, Para. [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chakraborty et al.; (US 2007/0211056 A1); “Asset-ownership relationships, resource-ownership relationships, and business-interest relationships”.
McGill ; (US 9,092,821 B2); “Estimating flows between economic entities”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/13/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162